Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 3, 2007                                                                                       Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  132203(52)(54)                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices


  JUDITH KUZNAR and JOSEPH KUZNAR,
            Plaintiffs-Appellees,
                                                                   SC: 132203
  v                                                                COA: 259501
                                                                   Wayne CC: 03-333448-NO
  RAKSHA CORPORATION, d/b/a CROWN
  PHARMACY, and VALERIE RANDALL,
             Defendants-Appellants.
  ______________________________________

               On order of the Chief Justice, motions by the Michigan Justice Association
  and by the Michigan Pharmacists Association for leave to file brief amicus curiae are
  considered and they are GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 3, 2007                     _________________________________________
                                                                              Clerk